Electronically Filed
                                                                       Supreme Court
                                                                       SCMF-XX-XXXXXXX
                                                                       04-OCT-2018
                                                                       04:42 PM
                                  SCMF-XX-XXXXXXX

                   SUPREME COURT OF THE STATE OF HAWAI#I



                               In the Matter of the
                    JULY 2018 EXAMINATION FOR ADMISSION
                     TO THE BAR OF THE STATE OF HAWAI#I



              NOTICE OF PASSING THE HAWAI#I BAR EXAMINATION


             The applicants listed below are hereby notified that each has passed the

July 2018 Hawai#i examination for admission to the Bar of the State of Hawai#i, as

required by Rule 1.3(g)(1) of the Rules of the Supreme Court of the State of Hawai#i

(RSCH):

Mark Mitchell Aase                               Lisa Emily Engebretsen
Matthew Monroe Allison                           Colette Nalani Errico
Jaclyn Louise Anderson                           Matthew Daniel Hogan Ezer
Magdalena Bajon                                  Maria Fransisca Fagerstroem-Ryder
Michael Curtis Biechler                          Kayla Mayumi Fajota
Andrea Jean Blackstone                           Alicia Mei-Suei Fung
Ivana Bodey                                      Adam Irving Gafni
Amber Pua Malia Boll                             Paul George Galindo
Scott Andrew Booth                               Kathy Uilani Goods
Lucy Elizabeth Brown                             Marc Louis Gugliuzza
Devon Micah Catalan                              Shannon Kim Hackett
Haley Elizabeth Mei Li Chee                      Janjeera Suzanne Hail
Cherie Masako OiMei Ching                        Ana Patrisia Perez Hallmon
Alex Masatoshi Chun                              Bobbie Takiko Harada
Lianne Tomiko Chung                              Bradley Keone Hatfield
Mahesh Cleveland                                 Weiwei He
Seth Joseph Corpuz-Lahne                         Matthew Micah Hilderbrand
Fernando Pastor Cosio                            Norman Tana Hovijitra
Jasmine Pontillas Davé                           Caitlin Marie Humphreys
Manta Kainalukea Dircks                          Joshua Chul Song Humphries


                                          -1-
Naomi Iwabuchi                                    Brendan Keaweikekahialiiokamoku
Alex Francisco Jacobs                                  Ogata
Joshua Adam Jacobs                                Alexander William Kwock Ming Pang
Anna Ji-hye Jang                                  Laurel Elizabeth Pepe
Vijay Jetley                                      Su'e Judith Pritchard
Lauren Kimiko Onaka Kagawa                        Winter Francesca Bliss Quinn
Christian Lopaka Kon Hee Kamau                    Sharron Ileane Rancourt
Jongwook Philip Kim                               Priya Marie Phillips Rashid
Andrew Leigh Kiyuna                               Jay B Reno
Rio Ho Seung Kwon                                 Richard Louis Righi
Jasmine Wai Li Erika Lai                          Leo Yosuke Shimizu
David Rian Lau                                    Robert Hideichi Shimizu
Jae-Young Lee                                     Brandon Paul Singleton
Jason Phillips Levin                              Alexander William Skopis
Katherine Kay Linster                             Karen Malia Smith
Christina Diane Lizzi                             Sharon Lee Soileau
David Charles Loos                                Alana Tsulan Kanahele Song
Valerie Gladys Lowson                             Kevin Alan Kaipoleimanu Soong
Allisha Furuya Marotz                             Mark Danielson Suzuki
Julio Cesar Martin                                Justin Reid Tanaka
Leslee Dawn Matthews                              Ronald Tang
Megan Elizabeth Fujiko Malia                      Dwane Ikaika Tegman
    Arii-Heger McDonald                           Kara Leyana Teng
Heather Michele McVay                             Lauren Ashley Thompson
Daniel Joseph Mistak                              Kevin Christopher Tongg
Katelynn Cadeaux Mitchell                         Kelli Mae Torigoe
Travis Takeshi Moon                               Min Tsui
Natalie Elise Moreland                            Jill Lynn Uehara
Robert Joseph Morris, II                          Timothy Alden Vandeveer
Brian Matthew Mullin                              Dottie Sharon Wang
Matthew Hisashi Murakami                          Brennan Michael Wong
James Milton Nachbar                              Megan Lee Wong
Arynn Rie Nagahiro                                Kevin Andrew Yolken
Dara Sayuri Nakagawa                              Rebecca Charis Yonashiro
Rosanne Marie Nolan                               Brant Kazuhiko Yoshimoto

       Each applicant is reminded that, until he or she has met all other requirements as

set forth in RSCH Rule 1.3, and has been admitted to practice law by the Supreme

Court of the State of Hawai#i, that applicant may not engage in the practice of law in this

jurisdiction.

                DATED: Honolulu, Hawai#i, October 4, 2018.

                                   BOARD OF EXAMINERS

                                   By:    /s/ Rochelle R.T. Kaui

                                          Its Secretary



                                            -2-